Motion by appellee for reduction of bond granted. The Monroe Circuit Court is ordered to admit defendant Timothy Sheline to bail pending determination of the appeal to this Court or until further order of this Court. The amount of bail is set at $40,000 with sufficient sureties. Due notice shall be given to the prosecuting attorney of Monroe County of the time and place when said bond shall be presented for approval. Said bond shall be conditioned upon defendant’s performance of any order *918which shall be made in the premises and conditioned further upon defendant’s expeditious processing of the appeal. Appellee’s motion to strike becomes thereby moot and is denied.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James S. Rostash, Prosecuting Attorney, and Dennis M. Powers, Special Assistant Prosecuting Attorney, for the people, appellant. State Appellate Defender for defendant-appellee.